UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUERL AIN, SOCIETE PAR ACTIONS SIMPLIFIEE
(SAS); GUERLAIN, INC.; HUBLOT SA, GENEVE;
KENZO; L VMH FRAGRANCE BRANDS;
LVMH SWISS MANUFACTURES S.A.; PARFUMS
CHRISTIAN DIOR; and PRL USA HOLDINGS,
                                                                  CIVIL ACTION NO.
                          Plaintiffs,
                                                                  19 CV 11326 (PGG)
              -against-

VARIOUS JOHN DOES, JANE DOES, and
XYZ COMPANIES,

                          Defendants.


                            PRELIMINARY INJUNCTION ORDER

       This action having been commenced by Guerlain, Societe Par Actions Simplifiee (SAS)

and Guerlain, Inc.; Hublot SA, Geneve; Kenzo; L VMH Fragrance Brands; L VMH Swiss

Manufactures S.A.; Parfums Christian Dior; and PRL USA Holdings, Inc. (collectively

"Plaintiffs") on December 11, 2019 against Defendants Various John Does, Jane Does, and XYZ

Companies, at 211 Canal Street, New York, New York 10013; 224D Canal Street, New York,

New York 10013; 259B Canal Street, New York, New York 10013; and 260 Spring Street,

Manhattan Mini Storage, 6th Floor, Aisle 9, Room 013, New York, New York 10013, alleging

trademark counterfeiting and infringement of Plaintiffs' Federally Registered Trademarks

( defined below) and charging defendants with, inter alia, trademark counterfeiting, infringement,

dilution and false advertising, and a copy of the Summons, Complaint, Seizure Order, and

supporting papers having been served upon the defendants during civil seizures at the following

locations on December 17, 2019: Mr. Das Sreekanta at 211 Canal Street, New York, New York

10013; Mr. Mitu Md at 224D Canal Street, New York, New York 10013; 259B Canal Street, New


                                               - 1-
York, New York 10013; and 260 Spring Street, Manh attan Mini Storage, 6th Floor, Aisle 9,

Room 013, New York, New York 10013 (collectively, Defendants");

       It appearing to the Court that it has jurisdiction over the subject matter of this action, over

Plaintiffs and over Defendants;

       The Court having considered the Complaint and the exhibit thereto, Plaintiffs' Order To

Show Cause and accompanying papers and the Defendants failing to appear at the hearing on

January 16, 2020 after receiving notice of the same on December 17, 2019; and

       It further appears that Defendants are, inter alia, counterfeiting and infringing Plaintiffs'

Federally Registered Trademarks, in violation of 15 U.S.C. § 1114 and will continue to

counterfeit and infringe Plaintiffs' Federally Registered Trademarks unless restrained by Order of

this Court.

        Accordingly, the Court concludes as a matter oflaw:

        1.      This Court has jurisdiction over the subject matter of all counts of this action and

over all the parties hereto;

        2.      Plaintiffs have established a prima facie case of ownership of Plaintiffs' Federally

Registered Trademarks;

        3.      Plaintiffs are likely to prevail on the merits of this action in showing that

Defendants are counterfeiting and infringing Plaintiffs' Federally Registered Trademarks in

violation of 15 U.S.C. § 1114;

        4.      Defendants' actions have caused and will continue to cause immediate and

irreparable harm, loss, and damage before a full trial on the merits can be held, in that monetary

compensation will not afford adequate relief to Plaintiffs for Defendants' continuing acts of

counterfeiting and trademark infringement;



                                                 - 2-
       5.      The harm to Plaintiffs from the denial of this request for a Preliminary Injunction

would outweigh the harm to the legitimate interests of Defendants against whom the Order would

be issued and to any third parties; and

       6.      The public interest would best be served by granting this Preliminary Injunction

prior to a full trial on the merits or a default judgment against Defendants.

       NOW THEREFORE, it is hereby ORDERED as follows that:

        1. The Defendants and their respective principals, officers, agents, servants, employees,

and attorneys, and all persons in concert and participation with them are hereby restrained and

enjoined, pending termination of this action:

                (a)    From using Plaintiffs' Federally Registered Trademarks, including but not

        limited to:

GUERLAIN SOCIETE PAR ACTIONS SIMPLIFIEE (SAS) & GUERLAIN, INC.

                                                                      Registration   Registration    Owner
     Trademarks          Classes             List of Goods
                                                                         Date            No.
                                   Perfumes, eau de cologne, toilet                                 Guerlain,
                                   waters, face cream; face,            Dec. 30,                    Inc. (NY)
   GUERLAIN                 3
                                   talcum, and bath powders, loose       1924
                                                                                       193391
                                   and in compact form
                                                                        Aug. 24,                    Guerlain,
  SHALIMAR                  3      Perfumes
                                                                         1926
                                                                                       216906       Inc. (NY)
                                                                                                    Guerlain,
   1:HEURE BLE UE           3      Perfumes and toilet water          Mar. 6, 1945     412381
                                                                                                    Inc. (NY)
                                                                                                    Guerlain,
APRES L'ONDEE               3      Toilet water                       Mar. 6, 1945     412388
                                                                                                    Inc. (NY)
                                                                                                    Guerlain,
    'isuxo                  3      Perfumes and toilet waters         Mar. 6, 1945     412390       Inc. (NY)
                                                                                                    Guerlain,
                                                                                                    Inc. (NY)



   ;                        3      Perfume
                                                                        Dec. 16,
                                                                         1975
                                                                                       1027122




                                                    - 3-
                                                                Registration   Registration    Owner
    Trademarks   Classes             List of Goods
                                                                   Date            No.
                                                                                              Guerlain,
                           Toiletries-namely, perfume, eau                                    Inc. (NY)
                    ..,                                           Apr. 16,
                    3      de toilette, eau de cologne, eau                      1330436
                                                                   1985
                           de parfum, toilet soap




 '
JARDINSDE
BAGATELLE

SAMSARA
                    3      Toilet water

                           Perfumes, perfume de toilette,
                           eau de toilette, body lotion,
                           body shampoo, and skin creams
                                                                  Apr. 22,
                                                                   1986

                                                                July 3, 1990
                                                                                 1390453


                                                                                 1604258
                                                                                              Guerlain,
                                                                                              Inc. (NY)
                                                                                              Guerlain,
                                                                                              Inc. (NY)

                           Eau de toilette, personal              Dec. 13,                    Guerlain,
HERITAGE            3                                                            1867402
                           deodorant                               1994                       Inc. (NY)
                           Perfume; eau de toilette; eau de                                    Guerlain
                           cologne; eau de parfum; eau de                                      (France
                           senteur (alcohol-free toilet                                         SAS)
                           water); parfum de toilette; body
                           shampoo; bath oil; skin
                           cleansing cream; wrinkle
                           removing skin care
                           preparations; skin moisturizer;
                           skin conditioner; skin cream;
                           night cream; body lotion; body
                           milk; bronzing cream; bronzing
                           powder; make-up; foundation
                           make-up; make-up remover; eye
                 3,4,&                                            Dec. 19,
GUERLAIN                   shadow; eye-liner; under eye                          1942534
                   21                                              1995
                           concealer; mascara; eye make-
                           up remover; face powder;
                           lipstick; protective base coat for
                           nails; nail polish; after-shave
                           lotion; after-shave balm;
                           shaving cream; personal
                           deodorant; sun screen
                           preparations; scented talcum
                           powder in class 3

                           Scented candles in class 4

                           Cosmetic brushes in class 21
                                                                                              Guerlain
                                                                  Aug. 22,
AQUA ALLEGORIA      3      Cologne                                               2379207      (France
                                                                   2000
                                                                                               SAS)
                           Perfume; eau de cologne; toilet                                    Guerlain
                           waters; perfumed body milks,                                       (France
                           body lotions, body gels, body                                       SAS)
L'INSTANT DE                                                      Aug. 26,
                    3      oils, and body powders;                               2756404
GUERLAIN                                                           2003
                           perfumed soaps; perfumed
                           moisturizing creams; perfumed
                           talcum powder
                           Eau de toilette, after-shave                                       Guerlain
                                                                  Apr. 20,
HABIT ROUGE         3      lotion, personal deodorant,                           2834416      (France
                                                                   2004
                           shower gel                                                          SAS)
INSOLENCE           3      Perfume, perfumery, toilet             Aug. 15,       3129090      Guerlain


                                             -4-
                                                                               Registration      Registration       Owner
       Trademarks                 Classes            List of Goods
                                                                                  Date               No.
                                            waters                                2006                             (France
                                                                                                                    SAS)
                                            Perfumery, perfumes, eau de                                            Guerlain
                                                                                 Dec. 22,
IDYLLE                               3      toilette, personal deodorants,                         3729592         (France
                                                                                  2009
                                            cosmetics                                                               SAS)
                                                                                                                   Guerlain
       1<i;;1                                                                                                      (France

   ®
   +

       f
       \e?
                3                    3      Perfumes                           May 3, 2011         3953827          SAS)



                                                                                                                    Guerlain
LA PETITE ROBE
                                     3      Perfumery                           Jan. 3, 2012       4080150          (France
NOIR                                                                                                                 SAS)
                                            Perfumes; eau de Cologne;                                               Guerlain
IMAGINE                              3      shaving preparations; aftershave   Dec. 4, 2018        5620079          (France
                                            balm; body deodorants                                                    SAS)


HUBLOT SA, GENEVE

                                                                                               Registration     Registration
 Trademarks             Classes                         List of Goods
                                                                                                  Date              No.
                                    Timepieces and chronometric instruments and parts
                                    thereof namely watch cases, watch bands, watches
                                    used as chronographs, watches used as chronoscopes,
BIG BANG                  14                                                                   26/09/2006         3149003
                                    chronometers, watches, wristwatches, dress watches,
                                    diving watches, movements for clocks and watches,
                                    movements for watches


   AR
 HUBLOT
                          14
                                    Watches and Clocks and Parts Therefor;
                                    Chronometers; Chronographs; Costume Jewelry and
                                    Jewelry Made Wholly or in Part of Precious Metals
                                                                                               04/01/1983         1222529


   a3P                              Jewelry, timepieces and chronometric instruments,

 ( {8               ~
                          14
                                    namely, watches, wristwatches, watch straps, watch
                                    cases, dials for clock and watch making, clocks, wall
                                    clocks, chronometers and chronographs as watches
                                                                                               08/05/2015         4916069




   A                      14        Movements for clocks and watches                            17/08/2009        3787659
UNICO
                                    Horological and chronometric instruments, namely,
HUBLOT
                                    watches, wristwatches, watch straps, watch cases,
CLASSIC                   14                                                                   27/06/2017         5232251
                                    dials for clock-and watch making, clocks, wall
FUSION
                                    clocks, chronometers and chronographs as watches
                                    Jewelry, timepieces and chronometric instruments,
KEY OF                              namely, watches, wristwatches, watch bands, watch
                          14                                                                    15/05/2012        4140869
TIME                                cases, dials, clocks, wall clocks, chronometers,
                                    chronographs
                                    Jewelry; horological and chronometric instruments,
KING
                          14        namely, watches, wristwatches, watch bands, dials,          06/07/2010        3814806
POWER                               clocks, wall clocks, chronometers, chronographs
MAGIC                               Gold-based alloys and composites thereof and goods
                          14                                                                    3/08/2013         4381674
GOLD                                made of the aforesaid materials, namely, watches,


                                                              -5-
                                                                                        Registration    Registration
Trademarks         Classes                          List of Goods
                                                                                           Date             No.
                               wristwatches, watch straps, dials for clocks-and
                               watch-making, clocks, grandfather clocks,
                               chronometers, and chronographs for use as
                               time ieces, all the fore oin containin old
                               Jewelry, precious stones; timepieces and
TECHFRAME              14                                                                26/07/2018       5500090
                               chronometric instruments
                               Jewellery; horological and chronometric instruments,
                               namely, watches, wristwatches, watchbands, watch
                       14                                                                24/11/2009       3715561
                               cases, dials, clocks, wall clocks, chronometers,
                               chrono a hs

KENZO
                                                                                      Registration      Registration
          Trademarks                Classes              List of Goods
                                                                                          Date              No.
KENZO                                  3      Perfumery                               Jan. 8, 1985        1312942
                                              Perfumery, namely toilet waters,
KENZO JUNGLE                           3                                              Nov. 19, 1996       2017313
                                              perfumes




          4®                           3
                                              Perfumery, namely, toilet water,
                                              cosmetics, namely, beauty creams
                                                                                      Sep. 10, 2002       2616977



      i
                                              for the face and the body, body
                                              lotions




KENZOAMOUR                             3      Perfumes; toilet water                  June 20, 2006       3106879
UNIDENTIFIED
                                       3      Perfumery                               Aug. 10, 2010       3832756
FRAGRANCE OBJECT


  a'
  ,
                                       3      Perfumery                               Nov. 29, 2011       4062441




 '-   J
LVMHFRAGRANCEBRANDS
                                                                                  Registration         Registration
      Trademarks             Classes                 List of Goods
                                                                                     Date                  No.
                                       Perfume, toilet water, bath oil, face
GIVENCHY                        3                                                 Sep. 5, 1972           942407
                                       lotion and talcum powder
                                       Toilet waters, cosmetic products--
YSATIS                          3      namely, perfumed body cream,              Aug. 13, 1985           1353577
                                       perfumed body lotion


                                                          - 6-
                                                                      Registration    Registration
   Trademarks   Classes                  List of Goods
                                                                         Date             No.
                          Toilet water; personal soaps; personal
XERYU S            3                                                  June 23, 1987     1443773
                          deodorant
    GIVE NCHY


                          Bath soaps; perfumes, toilet water and
                          cologne; lotions and creams for shaving;
                          lotions, milks, creams and gels for the
                   3                                                  May 23, 1989      1539965
                          face and body; cosmetic preparations for
                          the bath, namely, -gels, talc and and
                          personal deodorants ( deodorant sticks)


                          Toilet soaps; perfumery; namely,
                          perfumes, eau de cologne and toilet
                          water; cosmetic preparations; namely,
                          lotions, milks, creams and gels for the
                          face and body, lipsticks, nail varnish,
                          makeup foundation and powder,
                   3                                                  June 2, 1992      1689748
                          mascara, eye shadow, cosmetic pencils,
                          beauty masks; suntan preparations;
                          namely, gels and creams; cosmetic
                          preparations for the bath; namely, gels,
                          oils, creams, bath salts; deodorants for
                            ersonal use
                          Perfume, toilet water, cosmetic products;
                          namely, lotions, milks, creams, gels for
AMARIGE            3      face and body, cosmetic preparations for    Sep. 22, 1992     1717361
                          the bath; namely, gels, creams,
                          deodorant for ersonal use




                   3      Toilet water, toilet soap                   Apr. 27, 1993     1767120




   INs ENS E       3      Perfumes, toilet water                      Jan. 10, 1995     1872169
TARTINEET
                   3      Toilet water                                Mar. 10, 1998     2142392
CHOCOLAT




                                              .7-
                                                                     Registration    Registration
   Trademarks   Classes                  List of Goods
                                                                        Date             No.




                   3      Perfume                                    Aug. 11, 1998     2180108




ORGANZA            3      Perfume                                    Aug. 25, 1998     2184436
                          Perfumes, and toilet water, lotions, for
HOT COUTURE        3                                                 Feb. 13, 2001     2427861
                          the bod , bod el

                          Toilet soaps, perfumes, toilet water,

   T               3
                          deodorants for personal use, after-shave
                          lotions, preparations for hair, namely,
                          shampoos
                                                                     Sep.18,2001       2489772




                   3      Toilet water                                July 2, 2002     2587049




VERY                      Perfumes, perfumery, toilet waters,
IRRESISTIBLE       3      lotions for the body; deodorants for       Oct. 24, 2006     3161498
GIVENCHY                    ersonal use
ANGE OU DEMON      3      Perfumes, perfumery, cosmetics             Dec. 18, 2007     3357425




                                              - 8-
                                                                        Registration       Registration
   Trademarks    Classes                List of Goods
                                                                           Date                No.

        w
         ~
        sw
        e




  •      .
        ....ee
                    3
                           Perfumes; eau de cologne and eau de
                           toilette
                                                                        Jan. 22, 2008         3371362




       t::9
       5E
   GIVE NC HY
       a il


                           Skin care products, namely, aftershave
PLAY                3      tonics; scented preparations, namely, eau     Nov. 3, 2009         3706948
                           de toilettes, fragrances for personal use
                           Perfumery, cosmetics, makeup, non-
                           medicated skin care preparations, non-
GIVENCHY            3      medicated skin and facial cleaners, skin      Jan. 3, 2012         4079380
                           lightening preparations and non-
                           medicated toiletries

L VMH SWISS MANUFACTURES S.A.

                 Registration   Registration
    Trademarks                                                             Goods
                     No.           Date
                                                 Jewelry; horological and chronometric instruments,
HEUER (word)      3,569,070     03-Feb-2009      namely, watches, watchbands, chronometers,
                                                 chronographs for use as watches, and clocks in class 14
TAG HEUER         2,281,436     28-Sep-1999      Clocks, watches and parts thereof
                                                 Jewelry; precious stones; horological instruments,
                                                 namely, watches, wristwatches, and constitutive parts
                                                 therefor; alarm clocks, clocks and other chronometric
                                                 instruments, chronometers, chronographs as watches,
                                                 chronometric apparatus for sports timing, chronometric
                                                 apparatus for measuring and marking the time; watch

 lute                                            bands, watch chains, watch springs, watch dials or watch
                                                 glasses, watch winders, watch cases being parts of


<pg
                                                 watches, cases and boxes adapted for holding watches;
                   5314173      24-Oct-2017
                                                 precious metals and their alloys; jewelry cases; boxes of
                                                 precious metal; key rings trinkets or fobs of precious
                                                 metals; cuff links; bracelets; rings; medals; watches that
                                                 also have a function of transmitting and/or receiving data
                                                 to and/or from personal digital assistants, tablets, smart
                                                 phones and personal computers through internet websites
                                                 and other computer and electronic communication
                                                 networks; watches containing an electronic game
                                                 function, watches incorporating a telecommunication

                                               .9 -
                                          function; leather boxes adapted for holding watches in
                                          class 14



                                          Jewelry; precious stones; horological instruments,
                                          namely, watches, wristwatches, and constitutive parts
                                          therefor; alarm clocks, clocks and other chronometric
                                          instruments, chronometers, chronographs as watches,
                                          chronometric apparatus for sports timing, chronometric
                                          apparatus for measuring and marking the time; watch
                                          bands, watch chains, watch springs, watch dials or watch

uz2I«e]                                    glasses, watch winders, watch cases being parts of
                                           watches, cases and boxes adapted for holding watches;


g
p»               5314172   24-Oct-2017
                                           precious metals and their alloys; jewelry cases; boxes of
                                           precious metal; key rings trinkets or fobs of precious
                                           metals; cuff links; bracelets; rings; medals; watches that
                                           also have a function of transmitting and/or receiving data
                                           to and/or from personal digital assistants, tablets, smart
                                           phones and personal computers through internet websites
                                           and other computer and electronic communication
                                           networks; watches containing an electronic game
                                           function, watches incorporating a telecommunication
                                           function; leather boxes adapted for holding watches in
                                           class 14
                                           Jewelry; precious stones; horological instruments,
                                           namely, watches, wristwatches, and constitutive parts
                                           therefor; alarm clocks, clocks and other chronometric
                                           instruments, chronometers, chronographs as watches,
                                           chronometric apparatus for sports timing, chronometric
                                           apparatus for measuring and marking the time; watch
                                           bands, watch chains, watch springs, watch dials or watch
                                           glasses, watch winders, watch cases being parts of
                                           watches, cases and boxes adapted for holding watches;
TAG HEUER                    21-Mar-
                 1304885                   precious metals and their alloys; jewelry cases; boxes of
(word mark)                   2016
                                           precious metal; key rings, trinkets or fobs of precious
                                           metals; cuff links; bracelets; rings; medals; watches that
                                           also have a function of transmitting and/or receiving data
                                           to and/or from personal digital assistants, tablets, smart
                                           phones and personal computers through internet websites
                                           and other computer and electronic communication
                                           networks; watches containing an electronic game
                                           function, watches incorporating a telecommunication
                                           function; leather boxes adapted for holding watches
                                           Time measuring instruments, namely, electronic stop
                                           watches, remote control mini-printer timers, electronic
                                           and manual timers, photocell timers, starting gate timers,
TAG HEUER logo                             telephone liaison timers, impulse distributor timers,
                 1471988   12-Jan-1988
(and device)                               electronic pistol starting timers, manual contactor timers
                                           in class 9

                                           Clocks, watches and parts thereof in class 14




                                         - 10-
PARFUMS CHRISTIAN DIOR

                                                                         Registration    Registration
   Trademarks    Classes                 List of Goods
                                                                            Date             No.
                           Face and body creams, skin, face and
Christian Dior    3&5      body powders, lipstick, rouge and filled      Apr. 21, 1953     573430
                           rouge compacts, perfumes, toilet water

Ma Sh,»           3&5
                           Perfumes, toilet waters, skin creams and
                           lotions
                                                                         July 14, 1953     577253

                           Cosmetics and toilet preparations-namely,
DIORISSIMO        3&5                                                    July 19, 1960     701515
                           perfumes, toilet water
EAU SAUVAGE                Men's eau de cologne                                            884294
DIORESSENCE       3&5      Perfumes                                      Jan. 19, 1971     906347
DIORELLA           3       Perfumes, toilet water, eau de cologne         Jan. 8, 1974     976471
                           Perfumes, eaux de toilette, milks for the
POISON              3                                                    Nov. 13, 1984     1304580
                           care of the body
                    ,.,
FAHRENHEIT          3      Perfumes, face creams                         Apr. 5, 1988      1482938
                           Cosmetics, namely, creams, lotions body,
DUNE                3                                                    Feb. 13, 1990     1582150
                           perfumery
DOLCE VITA          3      Perfume, toilet waters                        Dec. 31, 1996     2027819
                           Perfumes, eau de cologne, toilet waters;
                           perfumed body milks, body lotions, body
                           gels, body oils and body powders;
                           perfumed bath and shower gels, perfumed
                           soaps, perfumed moisturizing body
                           creams, personal deodorants for the body;
                           pre-shave and after-shave lotions, shaving
                           foams and gels, emulsions and balms;
                           shampoos, gels and lotions for body,
                           creams, milks, lotions, gels and emulsions
CHRISTIAN DIOR      3                                                    Apr. 28, 1998     2153858
                           for the care of the face, hands and body,
                           cream and gel masks; exfoliating creams,
                            lotions and gels; mascara, eye liner, eye
                           shadow, blush, pressed powder, loose
                           powder, foundation make-up, foundation
                           cream, foundation base, moisturizing
                           cream base, lipstick, nail enamel, base and
                           top coat for nails, nail polish remover,
                           face and eye make-up remover; cleansing
                           milks, gels and lotions for the face




                                              - 11-
                                                                          Registration    Registration
   Trademarks     Classes                 List of Goods
                                                                             Date             No.




                            Perfume, toilet waters, perfumned body
                            milk, perfumed bath and shower foams
                     3                                                    May 22, 2001      2453926
                            and gels, perfumed soaps, perfumed
                            moisturizing creams




J"ADORE              3      Perfume and toilet waters                     May 29, 2001      2455674




                     3      Perfume, eau de parfum spray, toilet water    Jan. 15, 2002     2529417




                     3      Perfumes                                      Apr. 30, 2002     2564970



                            Perfume, eau de toilette, and milks for the
J'ADORE              3                                                    Mar. 11, 2003     2696047
                            care of the bod
                            Perfume, toilet waters, perfumed body
HYPNOTIC POISON      3      milk, perfumed bath and shower foams           Oct. 7, 2003     2771657
                            and els
                            Eau de toilette, summer eau de toilette,
FAHRE NHEIT          3      after-shave, after-shave balm, personal       Mar. 16, 2004     2823387
                            deodorants, shower els




                     3      Perfume, toilet waters                        Mar. 23, 2004     2824987




                                               - 12-
                                                                             Registration     Registration
   Trademarks         Classes                 List of Goods
                                                                                Date              No.
   D»IC>RE AD»E»I T
                         3      Perfume, toilet waters, lipstick             July 27, 2004      2867329
PURE POISON              3      Perfumery                                    Aug. 17, 2004      2874846
                  .
                         3      Perfumery; cosmetics                         June 21, 2005      2963354




        PURE
       POISON                                                                                   3008784
                         3      Perfumes                                     Oct. 25, 2005

        Dor

EAU NOIRE                3      Perfumes                                     Dec. 27, 2005      3034741

                         3      Perfumes                                     Apr. 25, 2006      3085164




    POISON                      Perfumes, eau de cologne, eau de toilette,
                         3      milks, lotions, creams, emulsions, and       June 13, 2006      3104002
                                perfumed gels for body and face care




Fahrenheit

                         3      Perfumery, perfumes, toilet waters           Nov. 28, 2006      3176192




   Dor
                                Soaps, perfumes, perfumery, cosmetics,
                                non-medicated skin care preparations,
DIOR                     3      shaving preparations, personal deodorants,   Sept. 25, 2007     3297261
                                shower and bath gel, sun screen
                                 re arations, and hair care re arations
                                Soaps, perfumes, perfumery, cosmetics,
                                non-medicated skin care preparations,
DIOR                     3                                                   Sep.25,2007        3297261
                                shaving preparations, personal deodorants,
                                shower and bath el, sun screen


                                                    -13-
                                                                                 Registration       Registration
   Trademarks       Classes                 List of Goods
                                                                                    Date                No.
                              preparations, and hair care preparations
LA COLLECTION                                                                    Oct. 28, 2014        4628811
                       3      Perfumes, perfumery, eau de cologne
PARTICULIERE
                              Perfumery; toilet water; cosmetics; after-
                              shave lotions; after-shave balms;
SAUVAGE                3                                                         Oct.10,2017          5304379
                              deodorant for personal use; perfumed gels
                              for the shower

PRL USA HOLDINGS, INC.

Trademark          Registration No.    Registration     Goods
                                          Date
POLO                  1,363,459          10/1/85        Clothing-namely, suits, slacks, trousers, shorts,
                                                        wind resistant jackets, jackets, blazers, dress shirts,
                                                        sweatshirts, sweaters, hats, belts, socks, blouses,
                                                        skirts, coats, and dresses.
POLO                  1,446,173           7/7/87        Frames for prescription and non-prescription lenses,
                                                        and complete sunglasses.
RALPH LAUREN          1,447,282           7/14/87       Frames for prescription and non-prescription lenses
                                                        and complete sunglasses.
POLO BY RALPH         1,508,314          l 0/11/88      Men's suits, slacks, ties, sweaters, jackets, coats,
LAUREN and                                              shoes, shirts, hats, belts and socks and ladies'
Design                                                  blouses, skirts, suits and dresses.
RALPH LAUREN          1,624,989          11/27/90       Clothing - namely, suits, slacks, trousers, shorts,
word mark                                               wind resistant jackets, jackets, blazers, dress shirts,
                                                        knit shirts, sweatshirts, sweaters, hats, belts, socks,
                                                        blouses, skirts, coats and dresses.
RALPH LAUREN          1,835,393           5/10/94       Jewelry.
DOUBLERL              1,876,705           1/31/95       Wearing apparel; namely, jeans, jackets, T-shirts,
                                                        sweaters, slacks, woven shirts, vests, ties, hats,
                                                        sweatshirts, overalls and belts.
RRLDESIGN             1,891,143           4/25/95       Wearing apparel; namely, jeans, jackets, T-shirts,
                                                        sweaters, slacks, woven shirts, vests, ties, hats,
                                                        sweatshirts, overalls and belts.
RRLRALPH              1,932,955           11/7/95       Wearing apparel, namely jeans, jackets, T-shirts,
LAUREN EST. 1993                                        sweaters, slacks, woven shirts, vests, ties, hats,
and Design                                                  sweatshirts, overalls and belts.
POLO SPORT            1,951,601           1/23/96           Wearing apparel, namely pants, shorts, jackets, T-
                                                            shirts, sport shirts, knit shirts, sweatshirts, hats,
                                                            socks and footwear.
RALPH LAUREN           1,976,324          5/28/96           Clutches, shoulder bags, cosmetic bags, tote bags,
                                                            saddle bags, backpacks, gym bags, duffle bags,
                                                            travel bags, circular cosmetic and personal
                                                            grooming bags, clothing and personal item bags
                                                            with drawstrings for over the shoulder use,
                                                            grooming kits in the nature of small traveling bags
                                                            for carrying personal hygiene items, traveling bags
                                                            designed for holding suits, tie cases, satchels, purses
                                                            and other personal item bags with rigid top
                                                            supports, garment bags for travel, traveling bags for
                                                            carrying personal items and clothing, coin bags,
                                                            drawstring pouches, overnight bags, wallets and key
                                                            holders, all sold emotv.

                                                    - 14-
Trademark             Registration No.   Registration     Goods
                                            Date
POLO JEANS CO.           2,049,948          4/1/97        Wearing apparel, namely,jeans, T-shirts, knit shirts,
                                                          sweatshirts, overalls, blouses, skirts, dresses and
                                                          hats.
DESIGN ONLY              2,052,315         4/15/97        Clutches, shoulder bags, cosmetic bags sold empty,
polo player astride                                       tote bags, saddle bags, backpacks, gym bags, duffle
horse                                                     bags, travel bags, roll bags, sling bags, grooming
                                                          kits sold empty, suit bags, tie cases, satchels, pole
                                                          bags, garment bags for travel, coin purses,
                                                          drawstring pouches, overnight bags, wallets and key
                                                          cases.
POLO RALPH               2,077,082          7/8/97        Clutches, shoulder bags, cosmetic bags sold empty,
LAUREN and                                                tote bags, saddle bags, backpacks, gym bags, duffle
Design                                                    bags, travel bags, roll bags, sling bags, grooming
                                                          kits sold empty, suit bags, tie cases, satchels,
                                                          garment bags for travel, coin purses, drawstring
                                                          pouches, overnight bags, wallets and key cases.
RALPH                    2,175,394         7 /21/98       Frames for prescription and non-prescription lenses,
                                                          and complete sunglasses.
CHAPS                    2,137,833         2/17/98        Frames for prescription and non-prescription lenses,
                                                          and complete sunglasses.
LAUREN                   2,246,900         5/25/99        Wearing apparel, namely, topcoats, raincoats,
                                                          jackets, suit jackets, suit coats, sport coats, sport
                                                          jackets, blazers, blouses, shirts, shirt jackets, pants,
                                                           skirts, dresses, sweaters, tee shirts, hats and scarves.
RLX                      2,276,536          9/7/99         Wearing apparel, namely, pants, shorts, jackets,
                                                           coats, woven shirts, T-shirts, knit shirts, sweaters,
                                                           sweatshirts, blouses, skirts, dresses, hats, footwear,
                                                           socks, hosiery and gloves.
RL                       2,312,818          2/1/00         Wearing apparel, namely, jeans, jackets, woven
                                                           shirts, T-shirts, knit shirts, sweatshirts, overalls,
                                                           pants, sweaters, shorts, vests, ties, bathing suits,
                                                           scarves, hosiery, bodysuits, belts, blouses, skirts,
                                                           dresses, coats, hats and shoes.
RUGBY                    2,339,652         4/11/00        Men's and women's clothing not specifically
                                                           adapted to be worn while playing rugby, namely,
                                                          jackets, vests, shirts, sweatshirts, t-shirts, men's
                                                           shorts and pants, and women's shorts, dresses,
                                                              blouses, [scarves, 1 belts and shoes
LAUREN                   2,419,959          1/9/01            Handbags, clutches, shoulder bags, tote bags,
                                                              backpacks, duffle bags, travel bags, suit bags,
                                                              satchels, garment bags for travel, coin purses,
                                                              drawstring pouches, overnight bags, wallets and key
                                                              cases.
CHAPS                    2,505,790         11/13/01           Clothing, namely, sport shirts, sweaters,
                                                              sweatshirts, t-shirts, shorts, jackets, pants, sport
                                                              jackets and suits.
RALPH                    2,527,823          1/8/02            Clutches, shoulder bags, cosmetic bags sold empty,
                                                              tote bags, saddle bags, backpacks, gym bags, duffle
                                                              bags, travel bags, roll bags, sling bags, grooming
                                                              kits sold empty, suit bags, tie cases, satchels,
                                                              garment bags for travel, coin purses, drawstring
                                                              pouches, overnight bags, wallets and key cases.
POLO GOLF                2,686,291          2/11/03           Wearing apparel, namely, shirts, sweaters, pants,
                                                              sweatshirts and t-shirt.

                                                      - 15-
Trademark      Registration No.   Registration     Goods
                                     Date
PINK PONY         3,036,422         12/27/05       Tote Bags, Clothing namely, sweaters and t-shirts.
                                                                           =


RL                3,120,485          7/25/06       Eyeglasses, sunglasses, cases for eyeglasses and
                                                   sunglasses.
RALPH LAUREN      3,213,555         2/27/07        Sports and leisure wear, namely, shorts, pants, golf
GOLF                                               trousers, t-shirts, polo shirts, rugby shirts, golf
                                                   shirts, tank tops, jerseys, tights, stockings, leotards,
                                                   unitards, body suits, leg warmers, leggings, socks,
                                                   gloves, athletic uniforms, jackets, parkas, ponchos,
                                                   swimwear, sweaters, fleece pullovers, sweat suits,
                                                   jogging suits, rain suits, boots, slippers, sandals,
                                                   athletic footwear, hats, caps, visors, head bands,
                                                   wrist bands, tennis wear, golf wear, namely, shoes
                                                   and shirts; ski wear; wearing apparel namely,
                                                    slacks, jeans, belts, suspenders, shirts, twin sets,
                                                   ties, men's and women's suits, vests,
                                                    undergarments, sweaters, blazers, coats, scarves,
                                                    shawls, robes, sleepwear, loungewear and all
                                                    purpose footwear excluding orthopedic footwear.
RALPH LAUREN      3,215,910          3/6/07         Sports and leisure wear, namely, shorts, pants, golf
TENNIS                                              trousers, t-shirts, polo shirts, rugby shirts, golf
                                                    shirts, tank tops, jerseys, tights, stockings, leotards,
                                                    unitards, body suits, leg warmers, leggings, socks,
                                                    gloves, athletic uniforms, jackets, parkas, ponchos,
                                                    swimwear, sweaters, fleece pullovers, sweat suits,
                                                   jogging suits, rain suits, boots, slippers, sandals,
                                                    athletic footwear, hats, caps, visors, head bands,
                                                    wrist bands, tennis wear, golf wear, namely, shoes
                                                    and shirts; ski wear; wearing apparel namely,
                                                    slacks, jeans, belts, suspenders, shirts, twin sets,
                                                    ties, men's and women's suits, vests,
                                                    undergarments, sweaters, blazers, coats, scarves,
                                                    shawls, robes, sleepwear, loungewear and all
                                                    purpose footwear excluding orthopedic footwear.
RALPH LAUREN       3,218,130         3/13/07        Sports and leisure wear, namely, shorts, pants, golf
SPORT                                               trousers, t-shirts, polo shirts, rugby shirts, golf
                                                    shirts, tank tops, jerseys, tights, stockings, leotards,
                                                    unitards, body suits, leg warmers, leggings, socks,
                                                       gloves, athletic uniforms, jackets, parkas, ponchos,
                                                   swimwear, sweaters, fleece pullovers, sweat suits,
                                                   jogging suits, rain suits, boots, slippers, sandals,
                                                   athletic footwear, hats, caps, visors, head bands,
                                                   wrist bands, tennis wear, golf wear, namely, shoes
                                                   and shirts; ski wear; wearing apparel namely,
                                                   slacks, jeans, belts, suspenders, shirts, twin sets,
                                                   ties, men's and women's suits, vests,
                                                   undergarments, sweaters, blazers, coats, scarves,
                                                   shawls, robes, sleepwear, loungewear and all
                                                   purpose footwear excluding orthopedic footwear.
C (Stylized)       3,225,869         4/3/07        Wearing apparel, namely, sport shirts, knit shirts,
                                                   sweaters, sweatshirts, t-shirts, blouses, shorts,
                                                   jackets, pants, jeans, overalls, skirts, dresses, hats,
                                                   socks and swimwear.
CHAPS              2,137,833         2/17/98       Frames for prescription and non-prescription lenses
                                                   and complete sunglasses

                                               - 16-
Trademark            Registration No.   Registration    Goods
                                           Date
PINK PONY               3,245,586         5/22/07       Wearing apparel, namely, jackets, sweatshirts,
                                                        sweat pants, hats, scarves, jerseys, jeans, turtlenecks
                                                        and bikinis.
LAUREN JEANS            3,254,299         6/19/07       Wearing apparel, namely, jeans, vests, jackets,
COMPANY                                                 coats, shirts, sweatshirts, overalls, blouses, skirts,
                                                        dresses, hats, pants, socks, gloves and footwear.
RL                      3,687,528         9/22/09       Handbags, clutches, shoulder bags, tote bags,
                                                        backpacks, saddle bags, duffle bags, travel bags,
                                                        suit bags, satchels, hip packs, roll bags, carryalls,
                                                        garment bags, suit cases, coin purses, drawstring
                                                        pouches, briefcases, attache cases, wallets, key
                                                        cases, billfolds, tie cases, credit card cases, business
                                                        card cases, grooming kits sold empty, cosmetics and
                                                        toilet bags sold empty, shaving bags sold empty,
                                                        and umbrellas.
DESIGN ONLY             4,169,636         7/10/12       Handbag.
POLO                    1,532,557          4/4/89       Lotions for use after shaving
RALPH                   2,562,975         4/23/02       Eau de toilette, skin and body lotions
LAUREN                  1,489,796         5/31/88       Toilet water
RALPH LAUREN            1,222,278          1/4/83       Cologne, aftershave, aftershave balm,
                                                        antiperspirant, personal deodorant, toilet water,
                                                        body lotion, bath oil, body powder, perfume
Horse & Polo Rider       1,212,060        10/12/82       Cologne, aftershave, aftershave balm,
Design                                                   antiperspirant, toilet water
RL                      2,891,892          10/5/04       Fragrances, namely, eau de toilette, namely, after-
                                                         shave solash, after-shave balm
RALPH LAUREN            2,318,372          2/15/00       Eau de parfum
ROMANCE
POLO RED                4,506,000          4/1/14           Eau de toilette, after shave preparations, body
                                                            spray, and personal deodorant
POLO BLUE               2,782,617         11/11/03          Eau de toilette, after shave gel, shower gel, and
                                                            personal deodorant
POLO SPORT               1,858,094        10/11/94          Toilette water, deodorants
POLO BLACK               3,130,913         8/15/06          Eau de toilette, after shave splash, after shave gel,
                                                            shower gel, oersonal deodorant
LAUREN RALPH             1,160,547         7/14/8 l         Cologne, toilet water, body lotion, and perfume
LAUREN (Stylized)
CHAPS                    3,358,110        12/18/07          Eau de toilette

(hereinafter collectively referred to as "Plaintiffs' Federally Registered Trademarks");

               (b)     From receiving, manufacturing, distributing, advertising, promoting,

       returning, offering for sale or otherwise disposing of in any manner, holding for sale or

       selling any goods, labels, tags, logos, decals, emblems, signs, and other forms of

       markings, any packaging, wrappers, pouches, containers and receptacles, and any




                                                      17-
catalogs, price lists, promotional materials and the like bearing a copy or colorable

imitation of Plaintiffs' Federally Registered Trademarks;

        ( c)   From using any logo, trade name or trademark which may be calculated to

falsely represent or which has the effect of falsely representing that the services or

products of Defendants are sponsored by, authorized by, or in any way associated with

Plaintiffs;

        (d)    From infringing Plaintiffs' Federally Registered Trademarks;

        ( e)   From falsely representing themselves as being connected with Plaintiffs or

sponsored by or associated with Plaintiffs;

        (f)    From using any reproduction, counterfeit, copy, or colorable imitation of

Plaintiffs' Federally Registered Trademarks in connection with the publicity, promotion,

sale, or advertising of goods sold by Defendants including, without limitation, apparel,

belts, cosmetics, eyewear, footwear, handbags, jackets, jewelry, perfumes, wallets,

watches, and other products bearing a copy or colorable imitation of Plaintiffs' Federally

Registered Trademarks;

        (g)    From affixing, applying, annexing, or using in connection with the sale of

any goods, a false description or representation, including words or other symbols tending

to falsely describe or represent such goods as being those of Plaintiffs and from offering

such goods in commerce;

         (h)   From using any trademark or trade name in connection with the sale of any

goods which may be calculated to falsely represent such goods as being connected with,

approved by or sponsored by Plaintiffs; and

         (i)   From destroying, altering, disposing of, concealing, tampering with or in

any manner secreting any and all business records, invoices, correspondence, books of

                                        -18-
       account, receipts or other docum entation relating or referring in any mann er to the

       manufacture, advertising, receiving, acquisition, importation, purchase, sale or offer for

       sale, or distribution of any merchandise bearing Plaintiffs' Federally Registered

       Trademarks.

       2. Defendants, their principals, officers, agents, servants, employees and attorneys and all

persons in active concert or participation with them are hereby enjoined, from transferring,

discarding, destroying or otherwise disposing of the following currently in the possession,

custody or control of Defendants:

              (a)           All merchandise bearing any copy or counterfeit of Plaintiffs' Federally

       Registered Trademarks or any markings substantially indistinguishable therefrom;

               (b)          All labels, tags, logos, emblems, watch faces, signs, and other forms of

       markings,      all     packaging,   wrappers,   pouches,    containers,    receptacles,   and   all

       advertisements, catalogs, price lists, guarantees, promotional materials and the like

       bearing any copy or counterfeit of Plaintiffs' Federally Registered Trademarks or any

       markin gs substantially indistinguishable therefrom, and all plates molds, dies, tooling,

       machinery, assembly equipment and other means of making the same; and

               ( c)         All books and records showing:

                            (i) Defendants manufacture, receipt and sale of merchandise bearing

                               Plaintiffs' Federally Registered Trademarks; and

                            (ii) Defendants' manufacture, receipt and sale of any labels, tags, logos,

                               decals, emblems, signs, and other forms of markings, any packaging,

                               wrappers, pouches, containers and receptacles, and any catalogs, price

                               lists, guarantees, promotional materials and the like bearing Plaintiffs'



                                                    -19-
                          Federally   Registered      Trademarks,   either   by   reference   to   such

                          trademarks or by style or code num ber or otherwise.

       3. The parties may take imm ediate and expedited discovery, limited to document

requests and interrogatories, without regard to the time limitations set forth in Rules 30, 33, 34

and 3 6 of the Federal Rules of Civil Procedure.

       4. The seizures outlined in the opening paragraph are hereby confirmed, and the

counterfeit goods seized pursuant to the Court's Seizure Order may be destroyed after the

appropriate 10 days' notice is given to the United States Attorney for the Southern District of

New York, as provided for in 15 U.S.C. § 1118.

       5. Service of this Order by first-class mail to the Defendants at their business addresses

identified in the opening paragraph shall constitute sufficient service of this Order. Service shall

be deemed complete on the mailing of this Order as permitted above.

       6. All papers under seal in this action are now unsealed.

Dated: January [, 2020                                      SO ORDERED:

                                                               d@gr
                                                        PAUL G. GARD
                                                                   EPHE
                                                        UNITED STATES DISTRICT JUDGE




                                                   - 20 -
